Citation Nr: 1819472	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-04 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for hypertension.

3.  Entitlement to service connection for an eye disorder, claimed as vision impairment as a residual of burn injury.

4.  Entitlement to service connection for residuals of a burn injury, claimed as scarring to the face, chest, and armpits and an inability to grow facial hair/eyebrows.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had active duty service from July 1970 to June 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision, a March 2013 simplified notice letter (SNL), and an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In October 2017, the appellant testified before the undersigned Veterans Law Judge at a Board hearing held at the RO. A transcript of that hearing has been associated with the record.

It appears that the claims concerning visual impairment and scarring to the face, chest, and armpits with an inability to grow facial are contended to have arisen from the same in-service injury when a portable stove/heater exploded.  However, the RO developed them separately, so they are listed as separate claims.  

The issues of whether new and material evidence has been submitted to reopen entitlement to service connection for hypertension, entitlement to service connection for residuals of burn injury, and entitlement to service connection for a vision disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's auditory acuity is no worse than level I in the right ear and level II in the left ear.

CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.321, 4.1, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Increased Rating for Bilateral Hearing Loss

Hearing loss is evaluated under Diagnostic Code 6100.  The condition is normally rated on the basis of controlled speech discrimination tests (Maryland CNC), together with the results of puretone audiometry tests.  See 38 C.F.R. § 4.85.  Ordinarily, the results of these tests are charted on Table VI, as set out in the Rating Schedule, to determine the appropriate Roman numeral designation (I through XI) to be assigned for the hearing impairment in each ear.  These numeric designations are then charted on Table VII to determine the rating to be assigned.  Id.; Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (indicating that evaluations of hearing loss are determined by a mechanical application of the rating schedule).

However, not all patterns of hearing loss are rated in this manner.  For example, where the puretone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the Roman numeral designation for that ear is taken from either Table VI or VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  See also 
38 C.F.R. §§ 4.85(c) and 4.86(b) (indicating that alternative methodologies also apply when the examiner certifies that use of the speech discrimination test is not appropriate or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz).  Inasmuch as the above exceptional patterns have not been shown in this case, the numerical designations on Table VI apply here.

Following the Veteran's claim for an increase in September 2011, the record on appeal contains the results of two VA audiometric examinations dated in January 2013 and July 2017. 

On the earliest of the VA examinations, in January 2013, audiometric puretone testing failed to yield valid results.  The examiner explained:


Unable to obtain reliable puretone thresholds.  Unable to resolve
SRT/PTA disagreement.  P[atient] would not respond to puretone
presentations that were well above his speech recognition
thresholds.

However, the examiner did provide the opinion that the "speech recognition thresholds are consistent with those obtained on 11/20/2010," and stated the Veteran's speech discrimination scores using the Maryland CNC word list was 94 percent for the right ear and 96 percent for the left ear.  

On recent VA examination in July 2017, testing yielded the following valid puretone results:





HERTZ



1000
2000
3000
4000
Average
RIGHT
45
45
60
65
53.75
LEFT
50
55
70
70
61.25

The average of these thresholds is 53.75 decibels for the right ear and 61.25 decibels for the left ear.  Speech discrimination scores per the Maryland CNC word list were 94 percent for both the right and left ear.  Under 38 C.F.R. § 4.85 and Tables VI, these results correspond to level I acuity for the right ear and level II acuity for the left ear; which, in turn, warrants a zero (0) percent rating under Table VII.

Following review of the evidence, and the applicable law and regulations, it is the Board's conclusion that the preponderance of the evidence is against the appellant's claim for a compensable rating for bilateral hearing loss.  As set forth above, the valid results from the July 2017 VA examination report demonstrate entitlement to nothing more than a zero (0) percent rating.

In addition to addressing audiometric results, the VA examiners noted the functional effects described by the Veteran's hearing loss disability pursuant to Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In January 2013, it was noted that the "Veteran reports difficulty hearing in groups and in background noise"; in July 2017, the Veteran reported, "I don't hear a lot of stuff people say.  If my wife is in the kitchen and I'm in the bedroom I don't hear her and it's not that far.  It stops me from driving my trucks because I can't hear correctly."  In light of the claimed functional effects and the Veteran's testimony he provided to the Board in October 2007 regarding his hearing loss, the Board has considered whether the Veteran's claim should be referred for consideration of an extraschedular evaluation and has concluded that no such referral is warranted.  The Veteran's reported symptoms, consisting of difficulty with auditory acuity-such as that reported in conjunction the background noise and/or noise created by the truck in his occupation as a semi-truck driver-and decreased speech discrimination are fully contemplated by the schedular rating criteria that governs the levels of impairment to be assigned.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017).  The Board therefore concludes that the rating criteria reasonably describe his symptoms.  See also Thun v. Peake, 22 Vet. App. 111, 115 (2008) (indicating that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry; for the threshold factor, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required").


ORDER

A compensable disability rating for bilateral hearing loss is denied.


REMAND

With regard to the remaining issues on appeal, a remand is necessary for additional development.

I.  Outstanding VA Treatment Records Relevant to Service-Connection Claims

The Veteran has submitted testimony at his October 2017 Board hearing that he was diagnosed with hypertension in San Diego about the 1990s, stating that he had received treatment from VA at this time.  Board Hearing Transcript at p. 18.  Corroborating this is a January 2000 VA treatment record from the Loma Linda VA Medical Center, which noted that the Veteran was diagnosed with hypertension three years ago, placing the diagnosis around 1997.  However, a review of the record reflects that only VA treatment records from San Diego from March 2007 have been associated with the record.  As any previous treatment records may have a bearing on the Veteran's service-connection claims, efforts to obtain VA treatment records from San Diego prior to March 2007 should be made on remand.

Additionally, to the extent the Veteran may have been treated for any of his claimed disabilities since July 2017, these records should also be obtained on remand.

II.  Outstanding Private Treatment Records

An August 2016 VA treatment record reflects that there were "no visual changes since previous exam yesterday with outside provider."  Because these private treatment records are not contained in the claims file, on remand, the Veteran will be given an opportunity to identify where he received private treatment so that VA can make efforts to obtain these outstanding records. 

III. Residuals of a Portable Stove/Heater Explosion

Given the plausibility of a portable stove/heater explosion occurring in service as the Veteran described and producing a burn injury, it is reasonable to have him examined for VA purposes to ascertain whether any currently claimed disability is present that is consistent with such an injury.   

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file (1) all outstanding VA treatment records from the San Diego VA Medical Center prior to March 2007 and (2) recent VA treatment records, if any, dated from July 2017 through the present that are relevant to the issues on appeal.

2.  Ask the Veteran to identify the private health care provider(s) who has treated his claimed vision problem and/or any other claimed disorders.  For any health care providers he identifies, and with any needed assistance from the Veteran, the AOJ should obtain these records (and include documentation of all attempts in the electronic claims folder).

3.  Schedule the Veteran for an appropriate examination to ascertain whether he has any residuals to the face/chest/arm pits consistent with a burn injury as would have been sustained by a 1971 or 1972 explosion of a portable stove/heater. 

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues of (1) whether new and material evidence has been submitted to reopen entitlement to service connection for hypertension, (2) entitlement to service connection for residuals of burn injury, and (3) entitlement to service connection for a vision disorder.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


